Citation Nr: 0213777	
Decision Date: 10/07/02    Archive Date: 10/10/02

DOCKET NO.  00-23 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased evaluation for residuals of 
generalized anxiety disorder, currently rated as 50 percent 
disabling. 


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Board


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1943 to March 
1946.

This case comes to the Board of Veterans' Appeals (Board) 
from a rating decision rendered in August 2000 by the 
Jackson, Mississippi, Regional Office (RO) of the Department 
of Veterans Affairs (VA) in which the veteran's rating for 
his service-connected anxiety disorder was increased to 50 
percent, effective from March 2000.


FINDINGS OF FACT

1.  All the evidence requisite for an equitable disposition 
of the veteran's claim has been developed and obtained, and 
all due process concerns as to the development of his claim 
have been addressed.  

2.  Residuals of the veteran's generalized anxiety disorder 
were manifested by occupational and social impairment with 
reduced reliability and productivity due to such symptoms as 
excessive anxiety and chronic sleep impairment.


CONCLUSION OF LAW

1.  The schedular criteria for a rating in excess of 
50 percent for residuals of generalized anxiety disorder are 
not met.  38 U.S.C.A. § 1155 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 4.7, 4.130, Diagnostic Code 9413 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has appealed the assignment of his 50 percent 
rating under Diagnostic Code 9413 for an anxiety disorder.  
He contends that his anxiety disorder is more severe than 
currently evaluated, and that a higher rating should be 
assigned.  After a review of the evidence, the Board finds 
that the evidence does not support his contentions.

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2000) (Schedule).  To 
evaluate the severity of a particular disability, it is 
essential to consider its history.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 
(2001).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, only the present level of disability is 
of primary concern.  Although a rating specialist is directed 
to review the recorded history of a disability to make a more 
accurate evaluation under 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).

I.  Increased Rating for Residuals of Generalized Anxiety 
Disorder

The veteran's claims folder was reconstructed in 1975, and 
shows that his service-connected anxiety reaction (moderate) 
was rated 30 percent disabling from June 1967.  The veteran 
has appealed an August 2000 rating decision that granted a 50 
percent rating under Diagnostic Code 9413 for generalized 
anxiety disorder, effective from March 31, 2000.  

A 50 percent rating is assigned under Diagnostic Code 9413 
for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  See 38 
C.F.R. Part 4, § 4.130, Diagnostic Code 9413 (2001).

A 70 percent rating is assigned for generalized anxiety 
disorder that causes occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  See 38 C.F.R. Part 4, § 
4.130, Diagnostic Code 9413 (2001).

A 100 percent rating is assigned for generalized anxiety 
disorder that causes total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  See 38 C.F.R. Part 4, § 4.130, Diagnostic Code 
9413 (2001).

In the July 2001 examination report, the veteran complained 
of excessive anxiety, chronic restlessness, muscle tension, 
chronic sleep disturbance, fatigue, and difficulty 
controlling worry.  The examiner stated that the veteran was 
groomed, alert, fully oriented, and cooperative during the 
examination.  It was noted that the veteran had some problems 
recalling details from his remote history.  The examiner 
stated that it was normal for the veteran's age and deemed 
his memory adequate otherwise.  The report listed that the 
veteran exhibited fair judgment, adequate insight, and 
euthymic affect.  The veteran did not endorse symptoms of 
depression, hallucinations, delusions, or obsessive behavior.  
The examiner stated that the veteran's social and 
occupational functioning was moderately to seriously impaired 
due to his anxiety condition.  The veteran reported that he 
maintains a relationship with his family and socializes with 
neighbors on occasion.  The examiner diagnosed the veteran 
with generalized anxiety disorder and opined that the 
veteran's symptoms were at a moderate level of severity.      

A June 2000 VA examination report lists the same complaints 
from the veteran as well as a diagnosis of generalized 
anxiety disorder.  A VA treatment record from April 2001 
shows the veteran's continued complaints of nerves and sleep 
disturbance.

Both the June 2000 and the July 2001 VA examination reports 
list the GAF score as 49, and that latter notes that the VA 
treatment records for the past few years have consistently 
listed a GAF score in the range between 45 and 50.  A score 
between 41-50 on the Global Assessment of Functioning (GAF) 
Scale is deemed to represent serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or 
coworkers). 

The Board has considered the veteran's descriptions of his 
symptoms, but also notes that he does not has the medical 
expertise that would render competent his statements 
concerning the severity of his service-connected generalized 
anxiety disorder.  His opinion alone cannot meet the burden 
imposed by 38 C.F.R. Part 4, § 4.130, Diagnostic Code 9413 
with respect to determining the severity of his service-
connected disability.  See Moray v. Brown, 2 Vet. App. 211, 
214 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

The Board finds that the evidence does not support the 
assignment of a rating higher than 50 percent for generalized 
anxiety disorder.  Based on the evidence discussed above, the 
veteran complained of anxiety and chronic sleep impairment.  
The June 2000 and July 2001 examination reports describe his 
memory, judgment, insight, and mood as fair or adequate.  
Competent medical evidence did not report that the veteran 
experienced neglect of personal hygiene, delusions, impaired 
impulse control, spatial disorientation, depression, and 
hallucinations as well as deficiencies of judgment, thinking, 
or mood.  This evidence shows that the veteran's anxiety 
disorder symptoms continue to meet or more nearly approximate 
the severity of occupational and social impairment needed for 
a 50 percent rating under Diagnostic Code 9413.  See 38 
C.F.R. Part 4, § 4.130, Diagnostic Code 9413 (2001), 
38 C.F.R. § 4.7. 

The Board also notes that referral for consideration of an 
extraschedular rating is not appropriate.  As discussed 
above, the schedular rating criteria are not inadequate to 
rate this disability.  They provide a full range of ratings, 
up to 100 percent, but the veteran does not meet the 
schedular criteria for a higher rating.  Moreover, he does 
not present such an exceptional or unusual disability picture 
due to his anxiety disorder so as to make the application of 
the regular schedular criteria impractical.  He has not 
required frequent hospitalization for generalized anxiety 
disorder nor does the record otherwise show that the 
disability markedly interferes with his employment.  See 
38 C.F.R. § 3.321 (2001); Floyd v. Brown, 9 Vet. App. 88 
(1996), Bagwell v. Brown, 9 Vet. App. 337 (1996).  

II.  VCAA

The Board notes that a change in the law, on November 9, 
2000, redefined VA's duty to assist and included an enhanced 
duty to notify the claimant of the information and evidence 
necessary to substantiate a claim for VA benefits.  See 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5100 et. seq. (West Supp.).  Implementing regulations for 
VCAA have been published.  66 Fed. Reg. 45,620 (Aug. 29,2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  Except for amendments not applicable, 
these provisions of the regulations merely implement the VCAA 
and do not provide any rights other than those provided by 
the VCAA.  66 Fed. Reg. 45,629 (Aug. 29, 2001).

The RO advised the veteran of the evidence necessary to 
support his claim for entitlement to an increased rating for 
generalized anxiety disorder.  The veteran has not indicated 
the existence of any pertinent evidence that has not already 
been requested, obtained, or attempted to be obtained.  The 
RO made all reasonable efforts to obtain relevant records 
adequately identified by the veteran.  All evidence 
identified by the veteran relative to this claim has been 
obtained and associated with the claims folder.  Moreover, 
the veteran has been given multiple VA examinations.  The 
Board finds that VA's duty to assist the claimant under 
applicable provisions has been satisfied.

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 45,630-
45,631 (Aug. 29, 2001) (to be codified at 38 C.F.R. § 
3.159(c)); Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(holding that both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary).  

This case differs from Quartuccio, in which the Court vacated 
and remanded the Board's decision for VA to obtain additional 
records, i.e., Social Security records, and noted that 
communications from VA did not meet the standard subsequently 
erected by the VCAA, in that they did not specify who is 
responsible for obtaining which evidence.  In this case, 
there is no additional development needed.  Consequently, any 
defect in such notice would not prejudice the veteran in this 
instance.  The Board finds that VA's duties to assist the 
claimant and to notify him of the evidence necessary to 
substantiate his claim has been satisfied.


ORDER

An increased rating for residuals of generalized anxiety 
disorder is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

